United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 04-2648
                                 ___________

Joseph Dixon,                          *
                                       *
                   Appellant,          *
                                       *
      v.                               *
                                       *
City of Minneapolis; Minneapolis       * Appeal from the United States
Police Department; Minneapolis         * District Court for the District
Water Department; Inspection           * of Minnesota.
Department; Minneapolis Public         *
Housing Authority; Hennepin County *          [UNPUBLISHED]
Attorney's Office; Cathy Caldwell,     *
Tenant; Therel Caldwell; Kimika        *
Straub, Tenant's daughter,             *
                                       *
                   Appellees.          *
                                  ___________

                           Submitted: May 24, 2005
                              Filed: May 31, 2005
                               ___________

Before SMITH, FAGG, and MAGILL, Circuit Judges.
                           ___________

PER CURIAM.
      Joseph Dixon appeals the district court's* adverse grant of summary judgment
in Dixon's civil rights action. The action is one in a series of state and federal actions
by Dixon against the City of Minneapolis and Hennepin County, Minnesota, among
others, asserting claims stemming from his past ownership of a residential duplex.
Following careful review, we affirm the judgment of the district court for the reasons
outlined in the magistrate judge's report. See 8th Cir. R. 47B.
                         ______________________________




      *
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Aruthur J.
Boylan, United States Magistrate Judge for the District of Minnesota.

                                           -2-